DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 recites “in which phase-change material which is free of carrier material is accommodated”.  It is unclear if “phase change material” is referring to “pure phase-change material” from line 1 of claim 1.  For purposes of examination “in which phase-change material which is free of carrier material is accommodated” will be considered - - in which the pure phase-change material which is free of carrier material is accommodated - - .	
Claims 2-12 and 21 are rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Caceres et al. (US 2005/0283212) in view of Vangedal-Nielsen (US 2006/0049328).
Per claim 1, Caceres teaches pouch (1) filled with pure phase-change material (“water”, para. 0059), wherein the pouch comprises a wall (3) in which the pure phase-change material which is free of carrier material is accommodated (see figure 2), wherein a vacuum prevails in the pouch (para. 0028) but fails to explicitly teach wherein the pouch comprises a preformed first wall and a second wall, wherein the first wall comprises a bowl shaped part, and a peripheral part, wherein the second wall is -1 and 1 x 10-7 Pa.
Regarding the walls, Vangedal-Nielsen teaches a cooling pouch comprising a preformed first wall (13) and second wall (12), wherein the first wall comprises a bowl-shaped part (see figure 3), and a peripheral part (14), wherein the second wall is attached to the peripheral part of the first wall (see figure 3) for easing the manipulation of the pouch (para. 0029).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pouch comprising a performed first wall and second wall, wherein the first wall comprises a bowl-shaped part, and a peripheral part, wherein the second wall is attached to the peripheral part of the first wall, as taught by Vangedal-Nielson in the invention of Caceres, in order to advantageously ease the manipulation of the pouch (para. 0029).
Regarding the vacuum pressure, Caceres further teaches adding a vacuum layer eliminates air/moisture within the pouch thereby inhibiting ice from forming on the pouch (para. 0030-0031).  One of ordinary skill in the art would have known the greater the vacuum the less air/moisture would be remaining in the pouch.  Therefore the vacuum pressure is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the vacuum within the pouch increases the moisture content decreases.  Therefore, since the general conditions of the claim, i.e. the pouch having a prevailing vacuum was disclosed in the prior art by Caceres, as modified, it is not inventive to discover the optimum workable value of the prevailing vacuum by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide -1 and 1 x 10-7 Pa.
Further, it is understood claim 1 includes the recitation “wherein the pouch is intended for placing against a wall to be heated or cooled” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, the pouch is fully capable of being placed against a wall to heat or cool the wall.
Per claim 4, Caceres, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Caceres, as modified, teaches the bowl shaped part of the first wall.  
In regards first wall being formed by thermoforming the first wall; the examiner is interpreting the limitations as a product by process and per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.  Since the product in the 
	Per claim 8, Caceres, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Caceres, as modified, teaches the first and second wall.
In regards the first and second walls being manufactured by injection molding the examiner is interpreting the limitations as a product by process and per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.  Since the product in the product by process claim is the same as the prior art of Caceres, as modified, the claim is unpatentable even though the prior product was made by a different process.
	Per claim 10, Caceres, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Caceres, as modified, wherein the pouch is filled with phase-change material not accommodated in capsules (“water” para. 0059).
	Per claim 11, Caceres, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Caceres, as modified, fails to explicitly teach wherein the second wall is a preformed wall.
	However, Vangedal-Nielsen teaches a cooling pouch wherein a second wall (12) is a preformed wall (see figure 1) (to clarify, walls 12 and 13 are welded together, thus .
Claims 2-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Caceres et al. (US 2005/0283212) in view of Vangedal-Nielsen (US 2006/0049328) as applied to the claims above and further in view of Ducrocq (US 2011/0151740).
	Per claim 2, Caceres, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Caceres, as modified, teaches the first and second wall but fails to explicitly teach wherein the first and second wall are at least 40 microns thick.
	However, Ducrocq teaches a cooling pack wherein a first and second wall thickness (i.e. top and bottom wall as shown in figure 1 of Ducrocq) are at least 40 microns (paragraph 0039) for inhibiting moisture on the cooling pack (i.e. paragraph 0018).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first and second wall having a thickness of at least 40 microns, as taught by Ducrocq in the invention of Caceres, as modified,, in order to advantageously inhibit moisture on the cooling pack (paragraph 0018 of Ducrocq).
Per claim 3, Caceres, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Caceres, as modified, fails to explicitly teach wherein the first wall is a first film and the second wall is a second film.
	However, Ducrocq teaches a cooling pack wherein a first wall (i.e. upper wall  as shown in figure 1 of Ducrocq) is a first film (i.e. 6 of Ducrocq) and a second film (i.e. 8 of Ducrocq) for inhibiting moisture on the cooling pack (i.e. paragraph 0018).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first wall being a first film and a second film, as taught by Ducrocq in the invention of Caceres, as modified,, in order to advantageously inhibit moisture on the cooling pack (paragraph 0018 of Ducrocq).
	Per claim 21, Caceres, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Caceres, as modified, fails to explicitly teach wherein the first wall and second wall have a thickness of between 50 microns and 150 microns.
	However, Ducrocq teaches a cooling pack wherein a first and second wall thickness (i.e. top and bottom wall as shown in figure 1 of Ducrocq) have a thickness of between 50 microns and 150 microns (paragraph 0039) for inhibiting moisture on the cooling pack (i.e. paragraph 0018).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first and second wall having a thickness between 50 microns and 150 microns, as taught by Ducrocq in the invention of Caceres, as modified,, in order to advantageously inhibit moisture on the cooling pack (paragraph 0018 of Ducrocq).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Caceres et al. (US 2005/0283212) in view of Vangedal-Nielsen (US 2006/0049328) as applied to the claims above and further in view of Edwards (US 4,324,111).
	Per claim 5, Caceres, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Caceres, as modified, teaches wherein the first wall and the second wall. The pouch as claimed in claim 1, wherein the first wall and second wall each comprise a welding layer and a barrier layer, wherein the welding layer of the first wall is welded to the welding layer of the second wall.
	However, Edwards teaches a cooling pack wherein a first wall and a second wall (see annotated figure below of figure 2 of Edwards) each comprise a welding layer (see annotated figure below of figure 2 of Edwards)  and a barrier layer (see annotated figure below of figure 2 of Edwards), wherein the welding layer of the first wall is welded to the welding layer of the second wall (see annotated figure below of figure 2 of Edwards) for providing structural strength to the cooling pack (i.e. column 1, line 44 of Edwards).. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a first wall and second wall each comprise a welding layer and a barrier layer, wherein the welding layer of the first wall is welded to the welding layer of the second wall, as taught by Edwards in the invention of Caceres, as modified,, in order to advantageously provide structural strength to the cooling pack (i.e. column 1, line 44 of Edwards).


    PNG
    media_image1.png
    539
    687
    media_image1.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Caceres et al. (US 2005/0283212) in view of Vangedal-Nielsen (US 2006/0049328) as applied to the claims above and further in view of Sasaki et al. (US 2007/0157653) and Ducrocq (US 2011/0151740).
	Per claim 6, Caceres, as modified, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Caceres, as modified, as modified, fails to explicitly teach wherein the welding layer comprises polypropylene and the barrier layer comprises polyamide.		
	Regarding the welding layer, Sasaki teaches a cooling pack wherein a welding layer comprises polypropylene (i.e. paragraph 0242) for providing a gas barrier layer (i.e. paragraph 0242).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a welding layer comprising 
	Regarding the barrier layer, Ducrocq teaches a cooling pack wherein a barrier layer (i.e. 8 of Ducrocq) comprises polyamide (i.e. paragraph 0035) for providing water tightness (paragraph 0035). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a barrier layer comprising a polyamide, as taught by Ducrocq in the combined teachings in order to advantageously provide water tightness to the cooling pack (paragraph 0035).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caceres et al. (US 2005/0283212) in view of Vangedal-Nielsen (US 2006/0049328) as applied to the claims above and further in view of Clark et al. (US 2003/0124278).
	Per claim 7, Caceres, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Caceres, as modified, fails to explicitly teach wherein the first wall and/or the second wall comprises a layer manufactured from aluminum.
	However, Clark teaches a cooling pack wherein a first wall comprises a layer manufactured from aluminum (paragraph 0034, line 10 of Clark) for improved environmental buffering (i.e. paragraph 0034, lines 6-7 of Clark).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first wall comprising a layer manufactured from aluminum, as taught by Clark in the invention of Caceres, as modified,, in order to advantageously provide .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Caceres et al. (US 2005/0283212) in view of Vangedal-Nielsen (US 2006/0049328) as applied to the claims above and further in view of DeVogel et al. (US 4,781,243).
	Per claim 9, Caceres, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Caceres, as modified, fails to explicitly teach wherein the first wall has better thermally insulating properties than the second wall.
	However, DeVogel teaches a thermal pack wherein a first wall has better thermally insulating properties than a second wall (column 3, lines 21-27 of DeVogel) for controlling the direction of heat transfer (i.e. column 3, lines 20-22 of DeVogel).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide have a first wall have better thermally insulating properties than a second wall, as taught by DeVogel in the invention of Caceres, as modified,, in order to advantageously control the direction of heat transfer (i.e. column 3, lines 20-22 of DeVogel).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Caceres et al. (US 2005/0283212) in view of Vangedal-Nielsen (US 2006/0049328) as applied to the claims above and further in view of Wyatt (US 4,982,722).
	Per claim 12, Caceres, as modified, teaches the pouch as claimed in claim 1 but fails to explicitly teach a piece of crockery provided with the pouch as claimed in claim 1, wherein the pouch is situated in the crockery and wherein the pouch is placed with the second wall against a wall of the crockery to be heated or cooled.  However, Wyatt 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763